Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art made of record does not teach or suggest a method of sealing sample tubes that comprises punching a plurality of heated punches through a foil sheet and corresponding cutting holes in the die plate to punch a plurality of sealing sections from the foil sheet, with the plurality of punches, pressing each of the plurality of sealing sections against a top end of each of the plurality of sample storage.
Mitsubishi et al (JP 10-068732), the closest prior art of record, discloses a device for sealing sample tubes that comprises a tool assembly configured to interface with a rack holding a plurality of sample storage tubes, the assembly comprising a plurality of heated punches, is configured to receive a foil sheet between the tube and heated punch and an actuator enabling linear movement of the tool assembly. Mitsubishi does not teach or suggest a method of sealing sample tubes that comprises punching a plurality of heated punches through a foil sheet and corresponding cutting holes in the die plate to punch a plurality of sealing sections from the foil sheet, with the plurality of punches, pressing each of the plurality of sealing sections against a top end of each of the plurality of sample storage.
Seggern (US 2008/0148690) discloses a method for the gas-tight packing of objects with film material bearing tightly against the objects, by means of a vacuum, where the object is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746